SchaeRFBR, C. J.,
delivered the following dissenting opinion:
I cannot concur with the majority of the court in the conclusion ari’ived at. It appears from the evidence that the defendants were the president and directors of the Mammoth Copperopolis Mining Company of Utah (limited), and trustees of the first debenture holders, and also trustees of a fund called the second debenture fund and of a fund raised to redeem the property of the company from a marshal’s sale to one Wadsworth, as agent of Wells, Eargo & Co. The witness, Cook, represented the defendants in all these, and had powers of attorney from them authorizing him to act for them in each of these four relations. He came to Utah and contracted the debts sued on, and there is no evidence that he contracted with plaintiffs in reference to any particular fund that he or his donors represented. His acts *121were afterwards ratified by tbe defendants without specifying in wbat capacity the ratification was made, except that they should not be personally liable. I think, therefore, that the defendants are liable beyond doubt, and that the plaintiffs can elect in what capacity their liability exists; and if the defendants have, in this matter, exceeded their authority as trustees of any special fund or trust, the cestnd que trusts must look to the defendants for redress; and the plaintiffs should not suffer, as it appears that they acted in good faith.
For the same reasons I cannot concur in the judgments in the cases of James E. Matthews and Isaac Woolf versus the same defendants, with this additional reason in the Matthews case, that the debts were created directly for work done for the defendants as trustees of the first debenture holders.